United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2840
                                   ___________

Ronald Gorman,                        *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                         Submitted: March 7, 2001
                             Filed: March 12, 2001
                                 ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Ronald Gorman appeals the District Court’s1 order granting the Commissioner’s
motion for a remand under sentence four of 42 U.S.C. § 405(g) (1994). Initially, we
reject Gorman’s assertion that the District Court’s order failed to comply with the
sentence-four requirements, as the Court’s judgment sufficiently indicated it was
reversing and remanding under sentence four. See Buckner v. Apfel, 213 F.3d 1006,

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
1010-11 (8th Cir. 2000) (holding remand order met sentence-four remand requirements
where it effectively called into question substantive aspect of Commissioner’s decision
to deny benefits and ordered further consideration). We also conclude that the District
Court did not abuse its discretion in granting the Commissioner’s remand motion, see
Higgins v. Apfel, 222 F.3d 504, 505 (8th Cir. 2000); and, contrary to Gorman’s
assertion, that the record does not support an immediate finding of disability, see
Buckner, 213 F.3d at 1011. Accordingly, we affirm. See 8th Cir. R. 47B.

      Given the disposition of this appeal, we deny as moot Gorman’s motion to stay
and the Commissioner’s related motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-